DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to Claims 1-5, 12-16 are withdrawn for being improper. Claims 1-16 are entered for prosecution. Please see the rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was filed after the mailing date of the claims on 7/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 20180061002, Lee et al. (hereinafter Lee).

2. 	Regarding Claim 1, Lee discloses A video bitstream having a video encoded thereinto (Fig. 2: data encoder, [0103]-[0105], providing 360 video, image/video data which is subjected to a series of capture/projection/encoding/transmission), the video bitstream comprising a signalization of a size and/or a position of one or more of a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information), and a recommended view-section area of the video ((Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCLSEI (Supplemental Enhancement information) message).

3. 	Regarding Claim 2, Lee discloses The video bitstream of claim 1, which indicates the size and/or position in a manner differentiating between different ways of controlling a movement of a view section ((Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message. [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)).

4. 	Regarding Claim 3, Lee discloses The video bitstream of claim 1, which indicates the size and/or position in a manner differentiating between at least two of view section control by head movement, ([0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)) and tablet movement.

5. 	Regarding Claim 4, Lee discloses The video bitstream of claim 1, which indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior ([0020], statistically preferred viewport; [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120), [0722]-[0724], the statistically preferred viewpoint/region (the most-interesting regions) in the VR video service may be transmitted in the form of ROI metadata).

6. 	Regarding Claim 5, Lee discloses The video bitstream of claim 1, wherein the signalization is comprised by SEI messages of the video bitstream (Figs. 40,41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message).

7. 	Regarding Claim 6, Lee discloses A decoder for decoding a video bitstream having a video encoded thereinto (fig. 3: data decoder, received from Fig. 2: containing encoded video, [0824] operation of the date decoder, video decoding process, Figs. 43,46, and 47), the decoder being configured to derive from the video bitstream a signalization of a size and/or position of one or more of a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information), and a recommended view-section area of the video ((Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCLSEI (Supplemental Enhancement information) message).

8. 	Regarding Claim 7, Lee discloses The decoder of claim 6, wherein the signalization indicates the size and/or position in a manner differentiating between different ways of controlling a movement of a view section ((Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message. [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)).

9. 	Regarding Claim 8, Lee discloses The decoder of claim 6, wherein the signalization indicates the size and/or position in a manner differentiating between at least two of view section control by head movement, eye movement ([0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)) and tablet movement.

10. 	Regarding Claim 9, Lee discloses The decoder of claim 6, wherein the signalization indicates the size and/or position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior ([0020], statistically preferred viewport; [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120), [0722]-[0724], the statistically preferred viewpoint/region (the most-interesting regions) in the VR video service may be transmitted in the form of ROI metadata).

11. 	Regarding Claim 10, Lee discloses The decoder of claim 6, configured to forward the signalization or information on the size and/or position of to a renderer (Fig. 1: rendering; Fig. 52; [0132], The reception side feedback processor can deliver the acquired feedback information to internal elements of the 360 video reception device such that the feedback information is reflected in a rendering process. The reception side feedback processor can deliver the feedback information to the renderer.) or a viewport control or a streaming apparatus.

12. 	Regarding Claim 11, Lee discloses The decoder of claim 6, configured to derive the signalization from SEI messages of the video bitstream (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message)..

13. 	Regarding Claim 12, Lee discloses A device for streaming a video bitstream from a server ([0244], The MPD (media presentation description) can be delivered from a service provider such as the HTTP server. [0493]), configured to retrieve from the server information on a size and/or a position of one or more of a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; Fig. 24; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information. [0495], The segment parser H24030 may parse the received segment and respectively deliver a video bitstream and metadata (DIRC metadata) about region information or viewpoint information to the video decoder H24040), and a recommended view-section area of the video, and use the information in adaptively streaming the video bitstream from the server (Fig. 24: H24010 Dash server to H24060 Renderer).

14. 	Regarding Claim 13, Lee discloses A method for decoding a video bitstream having a video encoded thereinto (Fig. 2: data encoder; [0111], The metadata processor may deliver the 360 video related metadata to the data encoder), the decoding being configured to derive from the video bitstream (fig. 3: data decoder, received from Fig. 2: containing encoded video, [0824] operation of the date decoder, video decoding process, Figs. 43,46, and 47) a signalization of a size and/or position of one or more of a focus area within the video onto which a decoding power for decoding the video should be focused (fig. 3: data decoder, received from Fig. 2: containing encoded video, [0824] operation of the date decoder, video decoding process, Figs. 43, 46, and 47), and a recommended view-section area of the video (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information).

15. 	Regarding Claim 14, Lee discloses A method for streaming a video bitstream from a server (Fig. 24: H24010 Dash server to H24060 Renderer), configured to retrieve from the server information on a size and/or a position of one or more of a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information), and a recommended view-section area of the video ([0131], The feedback information may include viewport information, head orientation information, gaze information), and use the information in adaptively streaming the video bitstream from the server (Fig. 24: H24010 Dash server to H24060 Renderer).

Regarding Claim 15, Lee discloses A non-transitory digital storage medium having stored thereon a computer program ([0843], a recording medium readable by a computer, in which programs for executing) for performing a method for decoding a video bitstream having a video encoded thereinto (fig. 3: data decoder, received from Fig. 2: containing encoded video, [0824] operation of the date decoder, video decoding process, Figs. 43,46, and 47), the decoding being configured to derive from the video bitstream a signalization of a size and/or position of one or more of a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information), and a recommended view-section area of the video ([0131], The feedback information may include viewport information, head orientation information, gaze information), when said computer program is run by a computer ([0086], When 360 video for a virtual space generated using a computer).

17. 	Regarding Claim 16, Lee discloses A non-transitory digital storage medium having stored thereon a computer program ([0843], a recording medium readable by a computer, in which programs for executing) for performing a method for streaming a video bitstream from a server (Fig. 24: H24010 Dash server to H24060 Renderer).
	configured to retrieve from the server information on a size and/or a position of one or more of a focus area within the video onto which a decoding power for decoding the video should be focused, and a recommended view-section area of the video ([0131], The feedback information may include viewport information, head orientation information, gaze information), and use the information in adaptively streaming the video bitstream from the server (Fig. 24: H24010 Dash server to H24060 Renderer),
([0086], When 360 video for a virtual space generated using a computer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422